The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 1/19/2022.
Claims 1, 18 and 20 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 1, 2022 has been entered.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on November 16, 2021. U.S. patents and Foreign Patents have been considered.
Response to Arguments
8. Applicant`s arguments filed December 20, 2021 have been fully considered but they are not persuasive with respect to prior art rejection.
9. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 18 and 20, Applicant argued that Resch/Clifone/Sengupta/Orme do not appear to explicitly disclose “wherein the data slice includes a slice name which includes a pillar number of the data slice” for claim 1 and “wherein the data slice includes a slice name which includes a pillar number of the data slice, a data segment number, a vault identifier (ID), and a data object identifier (ID)” for claims 18 and 20, Examiner relies on a newly cited reference Baptist to teach these limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 4-9, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Resch et al. (US PGPUB 2014/0281804) (hereinafter ‘Resch’),  in view of Baptist et al. (US 9,152,489) (hereinafter ‘Baptist’), further in view of Clifone (US PGPUB 2011/0029731 hereinafter referred to as Clifone), in view of Sengupta et al. (US PGPUB 2011/0275744) (hereinafter ‘Sengupta’), and further in view of Orme et al. (US PGPUB 2013/0282953) (hereinafter ‘Orme’).
As per independent claim 1, Resch discloses a method for execution by a storage unit of a dispersed storage network (DSN) that includes a processor [(Paragraphs 0037, 0061 and 0083; FIGs. 1 and 6)], the method comprises: receiving, via a network, a data slice for storage; writing the data slice by generating a first bin that includes the data slice and storing the first bin in a first location of a memory device of the storage unit [(Paragraphs 0048-0053; FIGs. 1 and 2) wherein the DS processing unit 16 receives the data object 40 via its interface 30 and performs a distributed storage (DS) process 34 thereon (e.g., an error coding dispersal storage function), and the number of DS units 36 receiving the slices 44a-n and 46a-n is dependent on the distributed data storage parameters established by the DS managing unit 18. For example, the DS managing unit 18 may indicate that each slice is to be stored in a different DS unit 36. As another example, the DS managing unit 18 may indicate that like slice numbers of different data segments are to be stored in the same DS unit 36. For example, the first slice 44a and 46a of each of the data segments 42a-n is to be stored in a first DS unit 36, the second slice 44b and 46b of each of the data segments 42a-n is to be stored in a second DS unit 36, etc. In this manner, the data is encoded and distributedly stored at physically diverse locations to improved data storage integrity and security to correspond to the claimed limitation]; generating an original bin pointer associated with the data slice that includes a reference to the first location [(Paragraphs 0048-0050; FIGs. 1 and 2) wherein For each slice 44a-n and 46a-n, the DS processing unit 16 creates a unique slice name and appends it to the corresponding slice. The slice name includes universal DSN memory addressing routing information (e.g., virtual memory addresses in the DSN memory 22) and user-specific information (e.g., user ID, file name, data block identifier, etc.) to correspond to the claimed limitation]; receiving, via the network, a revision of the data slice; writing the revision of the data slice by generating a second bin that includes the revision of the data slice and storing the second bin in a second location of the memory device, wherein the second bin is a revised version of the first bin [(Paragraphs 0093-0095 and 0105; FIGs. 1 and 8) wherein when a stored data object needs to be modified, a user device 12 and/or 14 sends a modification request to a DS processing module 34, which authenticates the request. When the request is authenticated, the DS processing 34 reconstructs each of the plurality of data segments for the data object. It sends a read message to each of the DS storage units 36 storing at least a threshold number T of data slices for each of the plurality of data segments. The data slices are received for the plurality of data segments and the data segments are rebuilt therefrom. The DS processing 34 then reconstructs the data object from the plurality of rebuilt data segments and modifies the data object as per the modification request. The DS processing module 34 identifies at least one of a plurality of data segments of a data object requiring modification in step 252. The DS processing module 34 reconstructs the identified data segment from at least a threshold number T of the plurality of encoded data slices for the identified data segment to produce a reconstructed data segment in step 254. The DS processing module 34 then modifies the reconstructed data segment to generate a modified data segment in step 256. The modifications may include additions, deletions or revisions to one or more bytes of the reconstructed data segment. In an embodiment, the DS processing module 34 then generates a plurality of rebuilt encoded data slices from the modified data segment using the error encoding dispersal function and transmits the rebuilt encoded data slices for storage to correspond to the claimed limitation]; and generating a modified bin pointer by editing the original bin pointer to include a reference to the second location [(Paragraphs 0101 and 0106; FIGs. 1 and 8) wherein FIG. 13 illustrates a .
Resch does not appear to explicitly disclose wherein the data slice includes a slice name which includes a pillar number of the data slice.
However, Baptist discloses wherein the data slice includes a slice name which includes a pillar number of the data slice [(Column 9, lines 58-67 and Column 10, lines 1-4) where, for each data slice of a data segment, the grid module 82 generates a unique slice name 37 and attaches it thereto. The slice name 37 includes a universal routing information field and a vault specific field and may be 48 bytes ( e.g., 24 bytes for each of the universal routing information field and the vault specific field). As illustrated, the universal routing information field includes a slice index, a vault ID, a vault generation, and a reserved field. The slice index is based on the pillar number and the vault ID and, as such, is unique for each pillar (e.g., slices of the same pillar for the wherein the data slice includes a slice name which includes a pillar number of the data slice to correspond to the claimed limitation].
Resch and Baptist are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Resch and Baptist before him or her, to modify the control device of Resch to include the metadata of Baptist because it will provide control to the host software applications.
The motivation for doing so would be [“improve the effectiveness of the computing system” (Column 11, line 62 by Baptist)].
Resch does not appear to explicitly disclose wherein the modified bin pointer includes a back pointer that references the first location, and wherein the back pointer is deleted from the modified bin pointer when the revision of the data slice has reached a finalized write stage.
However, Clifone discloses wherein the modified bin pointer includes a back pointer that references the first location, and wherein the back pointer is deleted from the modified bin pointer when the revision of the data slice has reached a finalized write stage [(Paragraphs 0080-0084; FIGs. 1 and 10) where the storage module sends write commands and new versions of data (e.g., EC data slices of a data segment) substantially in parallel (in time) to the DS storage units 1-6 and starts a wherein the modified bin pointer includes a back pointer that references the first location. In this example, DS storage unit 5 does not receive the write command due to an error (e.g., a storage module error, a network communication error, a maintenance operation, a DS storage unit processing error, a DS storage unit storage error and/or any other error that affects receiving the write command). As such, DS storage unit 5 is not aware of the new version of data, but still stores the old version of the data in a visible manner (i.e., its pointer is pointing to old data) that correspond to the back pointer that references the first location. In the example of FIG. 8, DS storage units 1-4 and 6 send respective write acknowledgements to the storage module indicating that they have received the write command and have stored the new version of data in an invisible manner (i.e., pointer points to the old version of data making it accessible). In addition to sending the acknowledgement, each DS storage unit starts a commit timeout period (e.g., a few millisecond to 10s of seconds). If a commit command (which is discussed with reference to FIG. 9) is not received prior to the expiration of the commit timeout period, the DS storage unit deletes the new version of data. In the example of FIG. 9, the storage module sends commit commands substantially in parallel (in time) to the DS storage units 1-4 and 6 and starts a second timeout period. As shown, the DS storage units receive their respective commit commands. In response to the commit command, DS wherein the back pointer is deleted from the modified bin pointer when the revision of the data slice has reached a finalized write stage to correspond to the claimed limitation].
Resch and Clifone are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Resch and Clifone before him or her, to modify the control device of Resch to include the pointer of Clifone because it will provide control to the host software applications.
The motivation for doing so would be [“reduce the risk of data loss” (Paragraph 0014, line 8 by Clifone)].
Resch/Clifone does not appear to explicitly disclose wherein the original bin pointer further includes information about a zone of the first bin.
However, Orme discloses wherein the original bin pointer further includes information about a zone of the first bin [(Paragraphs 0048, 0057-0061, 0082, 0091 and 0125; FIGs. 1A and 1D) wherein FIG. 1D depicts one embodiment of the storage address space 144 of the storage medium 140. The storage address space 144 comprises a plurality of storage divisions (e.g., erase blocks, logical erase blocks, or the like), each of which can be initialized (e.g., erased) for use in storing data. The storage divisions 160A-N may comprise respective storage locations, which may correspond to pages, logical pages and/or the like. The storage locations may be assigned respective storage addresses (e.g., storage address 0 to storage address N). The log storage module 136 may be configured to store data sequentially at an append point 180 within the physical address space 144. Data may be appended at the append point 180 and, when the storage location 182 is filled, the append point 180 may advance 181 to a next available storage location, the log storage module 136, which corresponds to the claimed “Bin pointer”, may be configured to select storage location(s) for data storage operations and/or may provide addressing and/or control information to the storage controller 139. Accordingly, the log storage module 136 may provide for storing data sequentially at an append point 180 within the storage address space 144 of the storage medium 140. The storage address at which a particular data segment is stored may be independent of the front-end identifier(s) associated with the data segment. As disclosed above, the translation module 134 may be configured to associate the front-end interface of data segments (e.g., front-end identifiers of the data segments) with the storage address(es) of the data segments on the storage medium 140. In some embodiments, the translation module 134 may leverage storage metadata 135 to perform logical-to-physical translations; the storage metadata 135 may include, but is not limited to: a forward map 152 comprising arbitrary, any-to-any mappings 150 between front-end identifiers and storage addresses; a reverse map comprising storage address validity indicators and/or any-to-any mappings between storage addresses and front-end identifiers; and so on. The storage metadata 135 may be maintained in volatile memory, such as the volatile memory 102 of the computing system 100, where the log storage module 136 and groomer module 138 may manage storage operations so that data is spread throughout the storage address space 144 of the storage medium 140.  the claimed limitation of bin pointer including memory division information, offset to perform the mapping for the append-only write scheme].
Resch/Clifone and Orme are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Resch/Clifone/ Sengupta and Orme before him or her, to modify the method of Resch/Clifone to include the storage layer, controller and log storage of Orme whereby data operations are enhanced.
The motivation for doing so would be [“to improve performance and data reliability, and avoid overuse and underuse of any particular storage locations, thereby lengthening the useful life of the storage medium 140 (e.g., wear-leveling, etc.)” (Paragraph 0091 by Orme)].
Resch/Clifone does not appear to explicitly disclose wherein the original bin pointer is stored in a random access memory (RAM) of the storage unit, and wherein the back pointer is generated by retrieving the original bin pointer from RAM.
However, Sengupta discloses wherein the original bin pointer is stored in a random access memory (RAM) of the storage unit, and wherein the back pointer is generated by retrieving the original bin pointer from RAM [(Paragraphs 0022-the back pointer is generated by retrieving the original bin pointer from RAM].
Resch/Clifone and Sengupta are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Resch/Clifone and Sengupta before him or her, to modify the method of Resch/Clifone to include the pointers and the hash table index of Sengupta whereby data operations are enhanced.
The motivation for doing so would be [“to provide an efficient and cost effective system for data operations” (Paragraph 0016 by Sengupta)].

As per dependent claim 4, Clifone discloses determining a set of outdated bins at a time after the finalized write stage of the revision of the data slice, wherein the set of outdated bins includes the first bin; and deleting the set of outdated bins [(Paragraphs 0072-0077 and 0084-0088; FIGs. 6, 9 and 11) wherein when the DS processing module receives at least a write threshold number of commit acknowledgements, the DS processing module issues a plurality of finalize commands to the DS storage units and the write function state changes to the current version visible state 106. In this state, however, the data stored is now representative of the new data and not the old data. Also, the storage module sends commit commands substantially in parallel (in time) to the DS storage units 1-4 and 6 and starts a second timeout period. As shown, the DS storage units receive their respective commit commands. In response to the commit command, DS storage units 1-4 and 6 make the new version of data visible by moving the pointer to the new version, but do delete the old version (e.g., the new version became visible and the old version became invisible). Since DS storage unit 5 does not include the new version of data, it did not receive a commit command and does not change its pointer. In addition, DS storage unit 5 may request the new version from the storage module to correspond to the claimed limitation].
As per dependent claim 5, Clifone discloses wherein the first bin is included in the set of outdated bins based on the deletion of the back pointer that references the first location [(Paragraphs 0072-0077 and 0084-0088; FIGs. 6, 9 and In response to the commit command, DS storage units 1-4 and 6 make the new version of data visible by moving the pointer to the new version, but do delete the old version (e.g., the new version became visible and the old version became invisible). Since DS storage unit 5 does not include the new version of data, it did not receive a commit command and does not change its pointer. In addition, DS storage unit 5 may request the new version from the storage module to correspond to the claimed limitation].
As per dependent claim 6, Clifone discloses wherein creating the back pointer includes writing the back pointer to the second bin, and wherein the back pointer is deleted from the second bin in response to determining that the revision of the data slice has reached a finalized write stage [(Paragraphs 0080-0084; FIGs. 1 and 10) where the storage module sends write commands and new versions of data (e.g., EC data slices of a data segment) substantially in parallel (in time) to the DS storage units 1-6 and starts a timeout window. DS storage units 1-4 and 6 receive the new version of the data within the write command and store it. Even though DS units 1-4 and 6 receive and store the new version of the data, they maintain the back pointer that references the first location in response to commencing writing of the revision of the data slice. In this example, DS storage unit 5 does not receive the write command due to an error (e.g., a storage module error, a network communication error, a maintenance operation, a DS storage unit processing error, a DS storage unit storage error and/or any other error that affects receiving the write command). As such, DS storage unit 5 is not aware of the new version of data, but still stores the old version of the data in a visible manner (i.e., its pointer is pointing to old data) that correspond to the back pointer that references the first location in response to commencing writing of the revision of the data slice. In the example of FIG. 8, DS storage units 1-4 and 6 send respective write acknowledgements to the storage module indicating that they have received the write command and have stored the new version of data in an invisible manner (i.e., pointer points to the old version of data making it accessible). In addition to sending the acknowledgement, each DS storage unit starts a commit timeout period (e.g., a few millisecond to 10s of seconds). If a commit command (which is discussed with reference to FIG. 9) is not received prior to the expiration of the commit timeout period, the DS storage unit deletes the new version of data. In the example of FIG. 9, the storage module sends commit commands substantially in parallel (in time) to the DS storage units 1-4 and 6 and starts a second timeout period. As shown, the DS storage units receive their respective commit commands. In response to the commit command, DS storage units 1-4 and 6 make the new version of data visible by moving the pointer to the new version, but do delete the old version (e.g., the new version became visible and the old version became invisible) that correspond to deleting the back pointer in response to determining that the revision of the data slice has reached a finalized write stage to correspond to the claimed limitation].
As per dependent claim 7, Resch discloses receiving a request for the data slice from a requesting entity via the network [(Paragraphs 0062-0062; FIGs. 3 and 17) wherein the the gateway module 78 receives an incoming request with a data object 40. The incoming request may also include a user ID field 86, an object name field 88 and other corresponding information such as a process identifier (e.g., an internal process/application ID), metadata, a file system directory, a block number, a transaction message, a user device identity (ID), a data object identifier, a source name, and/or user information. The gateway module 78 authenticates the user associated with the data object by verifying the user ID 86 with the managing unit 18 and/or another authenticating unit to correspond to the claimed limitation].
As per dependent claim 8, Resch discloses retrieving the data slice from the memory device based on the original bin pointer [(Paragraphs 0062-0062; FIGs. 3 and 17) wherein the the gateway module 78 receives an incoming request with a data object 40. The incoming request may also include a user ID field 86, an object name field 88 and other corresponding information such as a process identifier (e.g., an internal process/application ID), metadata, a file system directory, a block number, a transaction message, a user device identity (ID), a data object identifier, a source name, and/or user information. The gateway module 78 authenticates the user associated with 
As per dependent claim 9, Resch discloses transmitting the data slice to the requesting entity [(Paragraphs 0062-0062; FIGs. 3 and 17) wherein the the gateway module 78 receives an incoming request with a data object 40. The incoming request may also include a user ID field 86, an object name field 88 and other corresponding information such as a process identifier (e.g., an internal process/application ID), metadata, a file system directory, a block number, a transaction message, a user device identity (ID), a data object identifier, a source name, and/or user information. The gateway module 78 authenticates the user associated with the data object by verifying the user ID 86 with the managing unit 18 and/or another authenticating unit to correspond to the claimed limitation]; wherein the revision of the data slice is generated by the requesting entity based on making revisions to the data slice received from the storage unit [(Paragraphs 0062-0062 and 0093; FIGs. 3 and 7) wherein when a stored data object needs to be modified, a user device 12 and/or 14 sends a modification request to a DS processing module 34, which authenticates the request. When the request is authenticated, the DS processing 34 reconstructs each of the plurality of data segments for the data object. It sends a read message to each of the DS storage units 36 storing at least a threshold number T of data slices for each of the plurality of data segments. The data slices are received for the plurality of data segments and the data segments are rebuilt therefrom. The DS processing 34 then reconstructs the data object from the plurality of rebuilt data segments and modifies the data object as per the modification request. However, this process of modification 
As per dependent claim 13, Resch discloses wherein a length of the first bin is based on a size of the data slice, wherein a length of the second bin is based on a size of the revision of the data slice, and wherein a difference in length between the first bin and the second bin is based on a change of size between the data slice and the revision of the data slice [(Paragraphs 0101 and 0105-0106; FIGs. 11, 13 and 14) wherein FIG. 11 is a logic flow diagram of an embodiment of a method 340 for modifying the reconstructed data segment. In step 342, the DS processing module 34 modifies the reconstructed data segment in accordance with the modification request to generate a modified data segment. The modification may include changing one or more bytes of the data segment or deleting or adding one or more bytes. In an embodiment, the DS processing module 34 identifies and modifies more than one data segment when one or more bytes to be modified are included within more than one data segment. In step 344, the data segment size field 224 in the user vault 200 or in a source name or packet header for the data segment is modified to update any changes to the data segment size. The segment revision field 228 in the user vault 200 or in a source name or packet header for the data segment is also updated in step 346 to correspond to the claimed limitation].
As per dependent claim 15, Clifone discloses wherein writing the revision of the data slice is commenced at a first time, wherein the finalized write stage of the revision of the data slice is reached at a second time, and wherein a time period between the first time and the second time corresponds to a write- commit stage of the revision of the data slice [(Paragraph 0076-0087; FIGs. 7, 9, 11 and 13) wherein the storage module sends commit commands substantially in parallel (in time) to the DS storage units 1-4 and 6 and starts a second timeout period. As shown, the DS storage units receive their respective commit commands. In response to the commit command, DS storage units 1-4 and 6 make the new version of data visible by moving the pointer to the new version, but do delete the old version (e.g., the new version became visible and the old version became invisible). Since DS storage unit 5 does not include the new version of data, it did not receive a commit command and does not change its pointer. In addition, DS storage unit 5 may request the new version from the storage module to correspond to the claimed limitation].
As per dependent claim 16, Clifone discloses generating a second modified bin pointer by deleting the reference to the second location and including the reference to the first location by utilizing the back pointer in response to determining that writing the revision of the data slice failed [(Paragraph 0079-0084; FIGs. 7, 9 and 11) wherein the storage module sends write commands and new versions of data (e.g., EC data slices of a data segment) substantially in parallel (in time) to the DS storage units 1-6 and starts a timeout window. DS storage units 1-4 and 6 receive the new version of the data within the write command and store it. Even though DS units 1-4 and 6 receive and store the new version of the data, they maintain the old version of the data and their respective pointers point to the old version of data. In this regard, the new version of data is not visible and the old version of data is visible. In this example, DS storage unit 5 does not receive the write command due to an error (e.g., a storage module error, a network communication error, a maintenance operation, 
As per dependent claim 17, Resch discloses wherein the data slice is mapped to the original bin pointer based on an identifier of the data slice [(Paragraph 0096; FIG. 9) wherein FIG. 9 is a logic flow diagram of an embodiment of a method 280 for identifying at least one of a plurality of data segments of a data object requiring modification. In an embodiment, in step 282, the DS processing module 34 receives a request to modify a portion of a data object 40 from one of a user device 12-14, DS processing unit 16, DS managing unit 18, storage integrity processing unit 20, DSN memory or a DS unit 36. In an embodiment, the modification request includes, inter alia, a user ID field, object name field and a position indicator and requested modifications. The position indicator includes an identification of or pointer to one or more bytes of the data object 40 for modification. For example, the position indicator may indicate byte 125,348 out of 2,465,820 bytes in the data object 40 to correspond to the claimed limitation].
As for independent claims 18 and 20, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale. 
Further, Resch/Clifone does not appear to explicitly disclose wherein the original bin pointer further includes information about the memory device including a zone of the memory device, a file of the memory device, and an offset of the memory device.
wherein the original bin pointer further includes information about the memory device including a zone of the memory device, a file of the memory device, and an offset of the memory device [(Paragraphs 0048, 0057-0061, 0082, 0091 and 0125; FIGs. 1A and 1D) wherein FIG. 1D depicts one embodiment of the storage address space 144 of the storage medium 140. The storage address space 144 comprises a plurality of storage divisions (e.g., erase blocks, logical erase blocks, or the like), each of which can be initialized (e.g., erased) for use in storing data. The storage divisions 160A-N may comprise respective storage locations, which may correspond to pages, logical pages and/or the like. The storage locations may be assigned respective storage addresses (e.g., storage address 0 to storage address N). The log storage module 136 may be configured to store data sequentially at an append point 180 within the physical address space 144. Data may be appended at the append point 180 and, when the storage location 182 is filled, the append point 180 may advance 181 to a next available storage location, the log storage module 136, which corresponds to the claimed “Bin pointer”, may be configured to select storage location(s) for data storage operations and/or may provide addressing and/or control information to the storage controller 139. Accordingly, the log storage module 136 may provide for storing data sequentially at an append point 180 within the storage address space 144 of the storage medium 140. The storage address at which a particular data segment is stored may be independent of the front-end identifier(s) associated with the data segment. As disclosed above, the translation module 134 may be configured to associate the front-end interface of data segments (e.g., front-end identifiers of the data segments) with the storage address(es) of the data segments on the storage medium  the claimed limitation of bin pointer including memory division information, offset to perform the mapping for the append-only write scheme].
Resch/Clifone and Orme are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Resch/Clifone/ Sengupta and Orme before him or her, to modify the method of Resch/Clifone to include the storage layer, controller and log storage of Orme whereby data operations are enhanced.
The motivation for doing so would be [“to improve performance and data reliability, and avoid overuse and underuse of any particular storage locations, thereby 
Claims 2, 3 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable Resch in view of Baptist in view of Clifone in view of Sengupta in view of Orme, as applied to claim 1 and 18 above, in view of Sundararaman et al. (US PGPUB 2016/0070652) (hereinafter ‘Sundararaman’).
As per dependent claim 2, Resch/Clifone/ Sengupta discloses the method of claim 1.
Resch/Clifone/ Sengupta does not appear to explicitly disclose storing the first bin in the first location of the memory device based on an original append point; generating an updated append point in response to storing the first bin; determining a current append point in response to receiving the revision of the data slice; and storing the second bin in the second location of the memory device based on the current append point.
However, Sundararaman discloses storing the first bin in the first location of the memory device based on an original append point; generating an updated append point in response to storing the first bin [(Paragraphs 0096, 0103, 0118 and 0132; FIGs. 1A-1K) wherein the data log module 132 may be configured to append data within the log segments 152A-N according to a particular fill pattern and/or sequence. In some embodiments, the data log module 132 is configured to append data sequentially within the segments 152. The data log module 132 may be configured to maintain an append point 156 for the VDL 150. The append point 156 may correspond to the head of the VDL 150. The data log module 132 may be configured to append data at the log ; determining a current append point in response to receiving the revision of the data slice, and storing the second bin in the second location of the memory device based on the current append point [(Paragraphs 0096, 0103, 0118 and 0132; FIGs. 1A-1K) wherein the data log module 132 may be further configured to maintain an ordered sequence of segments 152. As disclosed above, after filling the log storage units 155 of a segment 152, the data log module 132 may be configured to advance the append point 156 to a next available segment 152. The next available segment 152 may not correspond to the next sequential address in the storage resource address space 194. The next available segment 152 may be determined 
Resch/Clifone and Sundararaman are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Resch/Clifone and Sundararaman before him or her, to modify the method of Resch/Clifone to include the append point operations of Sundararaman whereby logical manipulation efficiency is enhanced.
The motivation for doing so would be [“to implement efficient logical manipulation operations on data stored within the VDL ” (Paragraph 0071, lines 6-7 by Sundararaman)].
Therefore, it would have been obvious to combine Resch, Clifone and Sundararaman to obtain the invention as specified in the instant claim.
As per dependent claim 3, Sundararaman discloses wherein generating the updated append point is based on the original append point and a length of the first bin [(Paragraphs 0096, 0103, 0118, 0132 and 0317; FIGs. 1A-1K and 17) wherein the storage manager 1710 may be configured to perform storage operations out-of-place by storing data in a log, such as a VDL 150A-N, as disclosed herein. The storage engine 1714 may be configured to append data at a current append point 1780 within the storage address space 1794 in a manner that maintains the relative order of storage 
As for dependent claim 19, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable Resch in view of Clifone in view of Orme, as applied to claim 1 above, in view of Nalluri et al. (US PGPUB 2015/0002522) (hereinafter ‘Nalluri’).
As per dependent claim 14, Resch/Clifone discloses the method of claim 1.
Resch/Clifone does not appear to explicitly disclose wherein the original bin pointer includes offset information that corresponds to a length of the first bin, and wherein generating the modified bin pointer includes updating the offset information to correspond to a length of the second bin.
However, Nalluri discloses wherein the original bin pointer includes offset information that corresponds to a length of the first bin, and wherein generating the modified bin pointer includes updating the offset information to correspond to a length of the second bin [(Paragraphs 0037; FIGs. 1 and 4) wherein FIG. 4 shows 
Resch/Clifone and Nalluri are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Resch/Clifone and Nalluri before him or her, to modify the method of Resch/Clifone to include the append point operations of Nalluri whereby latency efficiency and user experience are enhanced.
The motivation for doing so would be [“to better enhance latency and user experience” (Paragraph 0013 by Nalluri)].

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-9 and 13-20 have received a final action on the merits.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Per the instant office action, claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claim 10 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “wherein each of the plurality of bin pointers includes a back pointer field, wherein generating the modified bin pointer includes assigning the reference to the first location to the back pointer field, and wherein deleting the back pointer from the modified bin pointer includes assigning a null value to the back pointer field”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135